DETAILED ACTION

Status of Claims
Claims 1-14 are pending. Claim 1 is amended. Claims 2, 4 and 8-14 are canceled. Claims 1, 3 and 5-7 are now pending.

Response to Arguments
	The 103 rejections of the claims have been withdrawn in view of the claim amendments and in view of a review of the rejections associated with the claims of the parent application 13/917440 as explained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite: 

1. A system for automated securities trading, said system including:
	a lead trader account database including a data structure each having a lead trader identification data electronically associated with data representing a trade follower identity; and
	a follower account database including a data structure electronically associated with said trade follower identity and including trade follower account data associated with said trade follower identity; and
 	an automated computerized wherein said trade determination system, wherein
said automated computerized trade determination system electronically receives an electronic trade initiation command including data representing a lead trader desired trade including lead trader identification data, a lead trader share identification data, a lead trader share number data, and a share price data,
	wherein, in response to the receipt of said electronic trade initiation command, said automated computerized trade determination system automatically uses said lead trader identification data to retrieve, from said lead trader account database, said electronic trade follower identity associated with said lead trader identification data,
	wherein said automated computerized trade determination system uses said electronic follower identity to retrieve, from said follower account database, trade follower account data including available follower account balance associated with said electronic follower identity,
	wherein said trade determination system sets a follower share number data equal to said lead trader share number data and multiplies said follower share number data with share price data to determine a follower trade total price,
	wherein said trade determination system sets an initial total trade share number
equal to said lead trader share number data,
	wherein, for said electronic follower identity, when said available follower account balance is electronically determined to be at least equal to said follower trade total price, said trade determination system increments said initial total trade share number by said follower share number to determine a total trade share number,
 	wherein said trade determination system automatically electronically submits said lead trader share identification data and said total trade share number to an exchange for execution, and
	wherein the shares obtained though said trade are automatically electronically
allocated to both a lead trader account in said lead trader database according to said lead trader share number and to a follower account in said follower account database
associated with said electronic follower identity according to said follower share number.

	The underlined portions of the claims represent a fundamental economic principle or practice of securities trading, under certain Methods of Organizing Human Activity.	
	This judicial exception is not integrated into a practical application because the additional elements include generic computer elements and systems used amounting to merely applying the abstract idea by computer. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely consist of the abstract idea and the additional computer elements cited above.
	The dependent claims represent the narrowing of the abstract idea and further reference to the additional elements cited above. In combination and as a whole the claims merely amount to an abstract idea applied via a computer system and are therefore ineligible.
	The examiner notes that the claims are similar to those of application 13/917440, for which the present application claims as a continuation. The final rejection of 05/26/17 of the above parent includes a 101 rejection of these similar claims and forms the basis for the rejection of the present claims.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 3, and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-7 of U.S. Patent No. 10/181,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are a broadening of the patented claims and contain similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694